Title: From Thomas Jefferson to James I. Brossier, 11 February 1789
From: Jefferson, Thomas
To: Brossier, James I.



Sir
Paris Feb. 11. 1789.

I this moment receive your favor of yesterday. There has been no Consul general appointed by the United States for France since Mr. Barclay’s departure. Nor is there any consul or vice consul, because there is as yet no convention formally ratified between the two nations for ascertaining the Consular functions. Our business has been hitherto done by Agents. Mr. Limozin was appointed Agent for Havre by Dr. Franklin. He has acted as such many years, has acted well as far as I know, with intelligence and care; I have therefore sollicited Congress in his favor whenever they shall be ready to appoint a consul or vice consul for Havre. The principle by which I think it my duty to adhere to the recommendation is such, Sir, as you would approve, were you in possession of the business of the United states as Mr. Limozin is, and as you will  approve I am sure tho’ not in that position. I shall be happy in a more favorable occasion of being useful to you, and am with great regard Sir Your most obedt. & most humble servt.,

Th: Jefferson

